
	

113 HR 1732 IH: Strengthening the Child Welfare Response to Human Trafficking Act of 2013
U.S. House of Representatives
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1732
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2013
			Ms. Bass (for
			 herself, Mr. Marino,
			 Mr. Chabot,
			 Mr. Farenthold,
			 Mr. Grijalva,
			 Ms. Jackson Lee,
			 Mr. McDermott,
			 Mr. Johnson of Ohio,
			 Ms. Moore,
			 Mrs. Napolitano,
			 Mr. Polis,
			 Mr. Rangel, and
			 Mr. Vargas) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend part E of title IV of the Social Security Act to
		  better enable State child welfare agencies to prevent human trafficking of
		  children and serve the needs of children who are victims of human trafficking,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthening the Child Welfare
			 Response to Human Trafficking Act of 2013.
		2.Best practices
			 guidelines to combat trafficking of childrenWithin 1 year after the date of the
			 enactment of this Act, the Secretary of Health and Human Services shall develop
			 and publish guidelines to assist State, Indian tribe, and tribal organization
			 child welfare agencies and juvenile and family courts in efforts to
			 appropriately serve youth who are victims of trafficking (as defined in section
			 103(15) of the Trafficking Victims Protection Act of 2000) and youth who are
			 at-risk of becoming such a victim. In developing the guidelines, the Secretary
			 shall consult appropriate agencies throughout the Federal Government, including
			 the Department of Justice, the Federal Bureau of Investigation, the Department
			 of Homeland Security, and the Trafficking in Persons Office of the Department
			 of State. In developing the guidelines, the Secretary should also utilize
			 multi-disciplinary research, evidence-based and promising models and programs,
			 and is encouraged to include input from child welfare agencies that have
			 developed trafficking-specific programs, juvenile and family courts, law
			 enforcement agencies with anti-human trafficking protocols in place, runaway
			 and homeless youth organizations, anti-human trafficking nonprofit
			 organizations, and human trafficking survivors. The guide­lines shall include
			 sections on the following:
			(1)Personnel
			 resourcesSample training materials, protocols, and screening
			 tools that prepare child welfare personnel to identify and serve youth who are
			 victims of trafficking (as so defined) or are at-risk of becoming such a
			 victim.
			(2)Service
			 deliverySpecific strategies
			 to identify victims, manage cases, and improve services to meet the unique
			 needs of foster youth who are also victims of trafficking (as so defined). The
			 strategies should be comprehensive, multi-disciplinary, client-centered,
			 strength-based, trauma-informed, and inclusive of all genders.
			(3)CollaborationSample protocols for effective,
			 cross-system collaboration between local agencies and non-profit organizations,
			 including child welfare, medical and health professionals, Federal, State, and
			 local police, juvenile detention centers and courts, and runaway and homeless
			 youth programs, schools, and organizations already serving victims of
			 trafficking (as so defined).
			(4)Residential
			 placementA list of recommendations to establish safe residential
			 placements for foster youth who have been trafficked (as so defined) as well as
			 training guidelines for caregivers that serve youth being cared for outside the
			 home.
			(5)Documentation
			 and dataSample protocols and
			 recommended strategies in order to identify victims as well as collect,
			 document, and share data across systems. Recommendations should be designed to
			 help agencies better understand the type of trafficking involved, the scope of
			 the problem, the specific needs of the population to be served, and the degree
			 of victim interaction with multiple systems. Recommendations may address
			 incorporating human trafficking designations in existing statewide automated
			 child welfare information systems.
			(6)PreventionRecommended actions for child welfare
			 agencies and personnel that will help to prevent foster youth from becoming
			 victims of human trafficking.
			3.Streamline data
			 collection and reporting
			(a)State plan
			 requirements under the foster care and adoption assistance
			 programSection 471(a) of the Social Security Act (42 U.S.C.
			 671(a)) is amended—
				(1)by striking
			 and at the end of paragraph (32);
				(2)by striking the
			 period at the end of paragraph (33) and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(34)provides that—
							(A)reasonable efforts shall be made to—
								(i)identify and document appropriately in
				agency records each child over whom the agency has responsibility for
				placement, care, or supervision and who is identified as being a victim of
				trafficking (as defined in section 103(15) of the Trafficking Victims
				Protection Act of 2000), as such a victim; and
								(ii)specify in the records of the agency, the
				type of trafficking described in subparagraphs (A) and (B) of section 103(9) of
				such Act to which the child has been subjected; and
								(B)the agency shall report within 72 hours to
				appropriate law enforcement agencies for entry into the National Crime
				Information Center database the identity of each child to whom the agency is
				providing child welfare services who—
								(i)is
				missing or has been abducted; or
								(ii)is identified as
				such a
				victim.
								.
				(b)CAPTA
			 amendmentsSection 106 of the Child Abuse Prevention and
			 Treatment Act (42 U.S.C. 5106a) is amended—
				(1)in subsection
			 (b)(2)(B)—
					(A)in clause (xxii), by striking
			 and at the end;
					(B)in clause (xxiii),
			 by striking the semicolon at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(xxiv)provisions and procedures for the
				assessment and identification of victims of trafficking (as described in
				paragraph (9) of section 103 of the Trafficking Victims Protection Act of 2000
				(22 U.S.C. 7102)), as well as comprehensive training and services to serve such
				victims;
							;
				and
					(2)in subsection (d),
			 by adding at the end the following:
					
						(17)The number of children determined to be a
				victim of each type of trafficking described in subparagraphs (A) and (B) of
				section 103(9) of the Trafficking Victims Protection Act of 2000 (22 U.S.C.
				7102(9)).
						.
				4.Report to the
			 CongressWithin 18 months
			 after the date of the enactment of this Act, the Secretary of Health and Human
			 Services shall submit to the Congress a report that—
			(1)outlines the prevalence of the acts and
			 practices that constitute severe forms of trafficking in persons (as defined in
			 section 103(9) of the Trafficking Victims Protection Act of 2000) and describes
			 the specific type of trafficking described in such section to which children
			 who are under the placement, care, or supervision of State, Indian tribe, or
			 tribal organization child welfare agencies nationwide have been
			 subjected;
			(2)includes the general trends and context of
			 trafficking sustained by the children, including specific information on
			 victims of sex trafficking (as described in section 103(9)(A) of such Act) and
			 victims of labor trafficking (as described in section 103(9)(B) of such
			 Act);
			(3)lists data
			 specific to each State, Indian tribe, or tribal organization child welfare
			 agency;
			(4)summarizes the practices and protocols
			 utilized by State agencies to identify and serve child victims of trafficking
			 (as defined in section 103(15) of such Act) as well as the extent to which
			 these procedures exist within State agencies around the Nation;
			(5)proposes an
			 ongoing method of supporting and monitoring the efforts of State, Indian tribe,
			 and tribal organization child welfare agencies to serve children over whom the
			 agency has responsibility for placement, care, or supervision and who are
			 identified as being a victim of trafficking (as defined in section 103(15) of
			 such Act);
			(6)evaluates the
			 feasibility and appropriateness of collecting annual or semiannual data from
			 child welfare agencies regarding the number of and services provided to child
			 trafficking victims served by child welfare agencies;
			(7)evaluates the
			 effects of the method proposed under paragraph (2) of this subsection on the
			 agencies with responsibility for implementing the method; and
			(8)specifies any
			 changes in law or regulation that will be necessary to implement the method
			 proposed under such paragraph (2).
			5.Effective
			 date
			(a)In
			 generalExcept as otherwise provided in this section, the
			 amendments made by this Act shall take effect on the date that is 1 year after
			 the date of the enactment of this Act.
			(b)Delay permitted
			 if state legislation requiredIn the case of a State plan
			 approved under part E of title IV of the Social Security Act which the
			 Secretary of Health and Human Services determines requires State legislation
			 (other than legislation appropriating funds) in order for the plan to meet the
			 additional requirements imposed by this Act, the State plan shall not be
			 regarded as failing to comply with the requirements of such part solely on the
			 basis of the failure of the plan to meet such additional requirements before
			 the 1st day of the 1st calendar quarter beginning after the close of the 1st
			 regular session of the State legislature that ends after the 1-year period
			 beginning with the date of the enactment of this Act. For purposes of the
			 preceding sentence, in the case of a State that has a 2-year legislative
			 session, each year of the session is deemed to be a separate regular session of
			 the State legislature.
			
